Bonds.com Group, Inc. 10-K Exhibit 4.10 NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE INTO HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. No. Shares Special Purchase Rights Certificate BONDS.COM GROUP, INC. This Special Purchase Rights Certificate (this "Certificate") certifies that , or registered assigns, is the registered holder of additional purchase rights (the "Special Purchase Rights") expiring at 5:00 p.m., New York time on September 2, 2012 (the "Exercise Period") to purchase shares of common stock, par value $0.0001 per share ("Common Stock"), of Bonds.com Group, Inc., a Delaware corporation (the "Company").This Certificate entitles the holder upon exercise to receive from Company prior to the Exercise Period, shares of Common Stock (the "Exercise Shares") at the initial exercise price (the "Exercise Price") of $0.375 per share payable in lawful money of the United States of America upon surrender of this Certificate and payment of the Exercise Price at the office of Company designated for such purpose, but only subject to the conditions set forth herein and in the Unit Purchase Agreement referred to below.Notwithstanding the foregoing, the Special Purchase Rights may be exercised without the exchange of funds pursuant to the net exercise provisions set forth below.The Exercise Price and number of Exercise Shares issuable upon exercise of the Special Purchase Rights represented by this Certificate are subject to adjustment upon the occurrence of certain events set forth in Section 4 below. Section 1.The Special Purchase Rights may not be exercised after the Exercise Period, and to the extent not exercised by such time such Special Purchase Rights shall become void. Section 2.The Special Purchase Rights evidenced by this Certificate are issued pursuant to a Unit Purchase Agreement dated as of August 28, 2009 (the "Unit Purchase Agreement"), duly executed and delivered by the Company, which Unit Purchase Agreement is hereby incorporated by reference in and made a part of this instrument and is hereby referred to for a description of the rights, limitation of rights, obligations, duties and immunities thereunder of Company and the holder (the word "holder" meaning the registered holder) of the Special Purchase Rights represented by this Certificate.A copy of the Unit Purchase Agreement may be obtained by the holder hereof upon written request to Company. Section 3.The Special Purchase Rights may be exercised at any time prior to 5:00 p.m., New York time on September 2, 2012.The holder of the Special Purchase Rights evidenced by this Certificate may exercise some or all of the Special Purchase Rights evidenced by this Certificate by surrendering this Certificate, with the form of election to purchase set forth hereon properly completed and executed, together with payment of the Exercise Price in cash at the office of the Company designated for such purpose.In the alternative, the holder of this Certificate may exercise some or all of the Special Purchase Rights evidenced by this Certificate, during the Exercise Period, on a net basis, such that, without the exchange of any funds, such holder receives that number of Exercise Shares otherwise issuable (or payable) upon exercise of the Special Purchase Rights represented by this Certificate less that number of Exercise Shares having a Current Market Price (as defined herein) at the time of exercise equal to the aggregate Exercise Price that would otherwise have been paid by such holder of Exercise Shares.In the event that upon any exercise of the Special Purchase
